UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7199



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KENNETH DELCARRA JACOBS, a/k/a New York,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(8:01-cr-00050-CCB)


Submitted:   January 18, 2007             Decided:   January 22, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth Delcarra Jacobs, Appellant Pro Se. Sandra Wilkinson,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Kenneth Delcarra Jacobs seeks to appeal the district

court’s order denying relief on his 28 U.S.C. § 2255 (2000) motion.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.        28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”        28

U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this standard by

demonstrating   that   reasonable   jurists   would   find   that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.     Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).     We have

independently reviewed the record and conclude Jacobs has not made

the requisite showing.     Accordingly, we deny a certificate of

appealability and dismiss the appeal.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                             DISMISSED




                               - 2 -